AGINAÏ                         09/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0447


                                        DA 22-0447


 STATE OF MONTANA,                                                       SEP 1 3 2022
                                                                      B,,vve: I
                                                                    Cterk ot (...rftftrivvo0C1
                                                                            Supreme COuft
                                                                       State of
              Plaintiff and Appellee,                                             montane


       v.                                                            ORDER

 DENNIS JAY HOBBS,

              Defendant and Appellant.


       Representing himself, Dennis Jay Hobbs has filed a verified Petition for Out-of-
Time Appeal, indicating that he improperly filed a Notice ofAppeal with the District Court.
He further indicates that he failed to file the Notice of Appeal because he "has been
pursuing the issues in this criminal case for the last seven (7) years without the assistance
of counsel[1"
       Hobbs raises various claims of constitutional violations, including search, seizure,
and due process. He challenges his plea agreement and the State's prosecution. Hobbs
maintains that the seizure of property, specifically guns and ammunition, was improper
and should be returned to his father. Hobbs requests review by this Court due to "the
manifested justice[J" Hobbs includes a copy of a March 7, 2022 Order denying his motion
for relief in two criminal cases, issued in the Twentieth Judicial District Court, Lake
County.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "Li Jr1 the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]" "Extraordinary circumstances do not include mere mistake,
inadvertence, or excusable neglect." M. R. App. P. 4(6).
       This Court has reviewed Hobbs's criminal cases before. Through counsel, Hobbs
appealed h i s felony convictions and sentences imposed in October 2014. See State v.
Dennis Jay Hobbs, No. DA 14-0771 and No. DA 14-0773. In 2016, his counsel moved to
withdraw citing Anders v. Ca., 386 U.S. 738, 87 S. Ct. 1396 (1967), and provided a brief,
concluding that his appeals had no merit.         After an independent review, this Court
concluded that there are no arguments with potential legal merit and dismissed his appeals.
State v. Hobbs, No. DA 14-0771, Order, at 1 (Mont. Jul 5, 2016) and State v. Hobbs, No.
DA 14-0773, Order, at 1 (Mont. Aug. 30, 2016).
       Representing himself, Hobbs appealed the Lake County District Court's denial of
his petition for postconviction relief Hobbs raised issues of due process and ineffective
assistance of counsel as well as arguing that "the State breached its plea agreement promise
to return firearms seized during the search of his home and vehicle . . ." in his petition.
Hobbs v. State, No. DA 17-0332, 2018 MT 168N, ¶ 4, 2018 Mont. LEXIS 226. "The State
point[ed] out that Hobbs was aware that the ATF had seized the large cache of weapons
and ammunition from his home and vehicle on May 19, 2014, weeks before Hobbs
executed the June 26, 2014 plea agreement." Hobbs, ¶ 8. We affirmed the District Court,
concluding that the court was correct in summarily dismissing his petition. Hobbs, ¶ 10.
       Hobbs is not entitled to an out-of-time appeal after having had prior appeals with
this Court. M. R. App. P. 4(6). This Court has addressed Hobbs's issues previously.
Hobbs is precluded from relitigating his criminal convictions, the State's prosecution, and
the plea agreement, pursuant to the doctrines of res judicata and collateral estoppel. "In
contrast to res judicata, collateral estoppel bars relitigation of an issue of fact or law
previously litigated in a prior proceeding by the same parties or their privies, whether under
the same or a different legal claim." State v. Huffine, 2018 MT 175,1 16, 392 Mont. 103,
422 P.3d 102. The District Court's March 7, 2022 Order stated that his issues had been
addressed. Hobbs has had appellate review of his criminal cases, and the rule of law seeks
finality, not constant litigation, here. Heine, ¶ 15. Therefore,
       IT IS ORDERED that Hobbs's Petition for an Out-of-Time Appeal is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that the Clerk of the Supreme Court shall CLOSE this
matter as of the date of this Order.
                                              2
      The Clerk of the Suprerne Court is also directed to provide a copy of this Order to
counsel of record and to Dennis Jay Hobbs personally.
                        "r"
      DATED this          —day of Septernber, 2022.



                                                    (94



                                                                                  AIM



                                                               Justices




                                           3